1.0	REISSUE APPLICATIONS	3
2.0	RESPONSE TO ARGUMENTS	3
2.1	Marking in Claims	3
2.2	Defective Reissue Oath/Declaration	4
2.3	CLAIM REJECTION 35 U.S.C. 112 2nd Paragraph	6
2.4	CLAIM REJECTION 35 U.S.C. 102/103	7
2.5	CLAIM REJECTION 35 U.S.C. 103	11
2.6	DOUBLE PATENTING REJECTION	13
3.0	CLAIM REJECTION 35 U.S.C. 251	14
3.1 	Defective Declaration	14
3.2	Recapture	14
4.0	CLAIM OBJECTIONS	19
5.0	CLAIM REJECTION 35 U.S.C. 112 2nd Paragraph	19
6.0	CLAIM REJECTION 35 U.S.C. 102/103	19
6.1	Chretien, Gabriel (cl. 21, 27, 28, 32-34, 36-38, 40)	20
7.0	CLAIM REJECTIONS - 35 USC § 103	32
7.1	Kitanaka, Petrowsky, Lamsahel (cl. 21, 27, 32, 34, 35)	32
7.2	Kitanaka, Petrowsky, Lamsahel, Wang (cl. 22)	37
7.3	Kitanaka, Petrowsky, Lamsahel, Wang, Satou (cl. 23)	39
7.4	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar (cl. 24)	40
7.5	Kitanaka, Petrowsky, Lamsahel, Wang, Liu (cl. 25, 26)	42
7.6	Kitanaka, Petrowsky, Lamsahel, Yuki (cl. 30, 31)	45
7.7	Kitanaka, Petrowsky, Lamsahel, Brown, Gabriel (cl. 33, 34)	46
7.8	Chretien, Gabriel, Wang (cl. 22)	49
7.9	Chretien, Gabriel, Wang, Satou (cl. 23)	50
7.10	Chretien, Gabriel, Wang, Escobar (cl. 24)	51
7.11	Chretien, Gabriel, Wang, Liu (cl. 25, 26)	53
7.12	Chretien, Gabriel, Ferris (cl. 29, 39)	55
7.13	Chretien, Gabriel, Petrowsky (cl. 35)	59
7.14	Chretien, Chelukhin (cl. 21, 27, 28, 32-34, 36-38, 40)	60
8.0	CONCLUSION	73

DETAILED ACTION
1.0	REISSUE APPLICATIONS

This office action is for the examination of reissue application 16/003,057 filed 6/7/2018 of US Patent Number 9,979,323 issued to Ghule et al. on May 22, 2018 and responsive to Applicants amendment filed on 1/26/2021 in response to non-final rejection mailed on 12/04/2020.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 21-40 are new claims submitted by Applicant.
Claims 1-20 are patent claims cancelled by Applicant.
2.0	RESPONSE TO ARGUMENTS

2.1	Marking in Claims

	In response to improper marking in claims, Applicant has amended the claims by proper marking by underlining new claims 21-40 as per MPEP 1453: 37 CFR 1.173 (d). Therefore the objection to the claims for improper marking is withdrawn by the Examiner. 
	However, claims 1-20 cancelled in the reissue application should be canceled by a statement canceling the claim without presentation of the text of the claim. See MPEP 1453 37 CFR 1.173. (b) (2) underlined below: 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
2.2	Defective Reissue Oath/Declaration

In response to rejection of claims 21-40 under 35 U.S.C. 251 for defective reissue oath/declaration filed on because it does not fully set forth how the error causes the patent to be inoperative or invalid, and failing to identify a single word, phrase, or expression in an original claim and it does not indicate how the error renders the patent inoperative or invalid, Applicant, has argued that declaration which specifically identifies that the allowed claims erroneously reverted the filed claims to the previously issued US patent 9,960,719 satisfies MPEP 1414 (II) (B) because it accurately and precisely identifies all of the Examiner's amendments to the claims as erroneous for the reason that they are duplicates of the parent application. The statement that the claims duplicate the claims of another US issued patent is believed to satisfy the requirement of explaining how the error renders the patent inoperative because two patents cannot cover the identical subject matter under 35 USC §101.
Applicant above argument is not convincing because the reissue oath/declaration filed on 06/07/2018, 08/27/2018 and 09/04/2018 fails to identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly 
In the Remarks filed 1/26/2021 Applicant states that the reissue Application is correcting a clerical error in the claimed equations of the issued patent. As a result, the claim equations that issued in US patent 9,979,323 (the CIP) 'were duplicates of the claims in US patent 9,960,719 (the parent). The statement that the claims duplicate the claims of another US issued patent is believed to satisfy the requirement of explaining how the error renders the patent inoperative because two patents cannot cover the identical subject matter under 35 USC §101 is not sufficient because Applicant fails to identify a specific claim and the specific claim language wherein lies the error.
Although Applicant describes in the Declarations filed on 06/07/2018, 08/27/2018 and 09/04/2018 at least one error upon which reissue is based, namely “Claimed equation include minor errors” the Examiner notes there is broadening by the omission of the following limitation recited in claim 1 of the patent and omitted in claim 21 of the reissue Application:
“wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes” which enlarges the scope of the claims.
If the reissue application seeks to enlarge the scope of the claims (broadening reissue) of the patent, the oath or declaration or the Substitute Statement in lieu of the oath or declaration must identify a claim that the application seeks to broaden in the error statement. A claim is a broadened claim (removes or enlarges the scope of any limitation) if the claim is broader than a corresponding claim in the patent in any respect even if it is narrower in other respects. See MPEP § 1412.03.


For the reasons given above the Examiner maintains the rejection of claims 21-40 under 35 U.S.C. 251 for defective reissue oath/declaration.

2.3	CLAIM REJECTION 35 U.S.C. 112 2nd Paragraph

Claims 1, 27, 28, 30, 31 and 36 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention because the recitation of d-q vector was considered indefinite for failing to define the d-q vector as a d-q voltage vector or a d-q current vector, Applicant submits that limiting the d-q vector measurement to one of either current or voltage alone would render any claim coverage illusory because voltage can be derived from current measurements and vice a versa on any circuit element of known impedance. (Applicant’s Remarks filed on 1/26/2021, page 14, 2nd paragraph). 
Examiner does not agree with Applicant’s above argument because the specification of the ‘328 patent specifically indicates a d-q voltage vector (col. 8, line 27). Furthermore claim 29 depending from claim 21 refers to a desired d-q voltage vector.
Although examiner understands voltage can be derived from current and vice a versa on any circuit element of known impedance by ohms law, such a transformation from voltage to current or vice versa in the context of generating a rotating stator electric fie1d vector for an electrostatic motor does not find support in the specification of the ‘328 patent.

For the reasons given above the Examiner rejects claims 1, 27-31 and 36 under 35 U.S.C. 112(b) as being indefinite. 

2.4	CLAIM REJECTION 35 U.S.C. 102/103

Rejections based on Chretien and Gabriel

Claims 21, 27, 28, 32-34, 36-38 and 40 were rejected under 35 U.S.C. 102 as anticipated by Chretien et al. (US 2014/0265956) or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien et al. and Gabriel et al.  (US 4,754,185).
Regarding the above rejection Applicant argued that neither of these references teach the claimed element of a set of "current-source drives''. Chretien shows a standard voltage source drive of an inverter 108 consistent with the fact that it is used with a conventional electromagnetic motor rather than an electrostatic motor per the present invention. While Gabriel teaches an electrostatic motor, Gabriel is silent with respect to teaching of a drive. (Applicant’s Remarks filed on 1/26/2021, page 15). 
Examiner does not agree with Applicant’s above argument that prior art does not disclose "current-source drives'' because a voltage source can be converted to an equivalent current source and vice versa. (See discussion on Thevenin’s1 theorem from Wikipedia, the free 
Chretien teaches motor drive controller 106 controlling the torque production of the motor through real time adjustment to d and/or q current [0024] (Fig. 1). Specifically, Chretien teaches the method of controlling electric motor is applicable to ECM motors (Electronically Commutated Motors) [0020] therefore it is applicable to current source drive for an electrostatic motor. 

    PNG
    media_image3.png
    623
    915
    media_image3.png
    Greyscale


Chretien. Fig. 6

Chretien teaches similar to the ‘323 patent a d-q transformation circuit receives a position signal from the rotor position detector and measures of the outputs of the independent current drives (Ia, Ib, Ic) (Fig. 1) to develop a measured d-q vectors (d-q transformation), and an input receives the desired d-q vectors (Id*, Iq*). A comparison circuit provides an error vector based on the measured d-q vectors and desired d-q vectors. The comparison circuit provides the d-q error vector (Id_err, Iq_err) to an ABC transformation circuit 608 (reversing the d-q transformation) receiving the position signal [0038] and producing an output based on the error vector to develop a set of electrode signals (“Control Signal”) (Fig. 6) [0035][0039].
Gabriel et al.  (US 4,754,185) was combined with Chretien for teaching electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric 
Therefore it would have been obvious to apply Chretien’s teaching of electronically commutated motor (ECM) for controlling an electrostatic motor disclosed by Gabriel et al. because Chretien teaches field control of ECM motors. See MPEP 2143. I. Examples of rationales that may support a conclusion of obviousness include:
 (B) Simple substitution of one known element for another to obtain predictable result.
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The Examiner has articulated items (1), (2), (3), (4) above such that it would have been obvious to apply Chretien’s teaching of electronically commutated motor (ECM) by adding a current source dive for electronically controlling an electrostatic motor disclosed by Gabriel et al. because Chretien teaches electronic drive for field control of ECM motors. 
For the reasons given above the Examiner maintains the rejection of claims 21, 27, 28, 32-34, 36-38 and 40 under 35 U.S.C. 102 as anticipated by Chretien et al. (US 2014/0265956) or, 

2.5	CLAIM REJECTION 35 U.S.C. 103

Rejections based on Kitanaka and Petrowsky
Claims 21, 27, 32, 34 and 35 were rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381).
Regarding the above rejection Applicant argued that Kitanaka and Lamsahel describe electromagnetic and not electrostatic motors and further argued that Kitanaka and Lamsahel teach standard inverters providing voltage source drives. 
Regarding Petrowsky, Applicant argued although Petrowsky discloses electrostatic motor Petrowsky does not disclose d-q control strategy with an electrostatic motor with a current source drive. 
Thus Applicant’s main argument is that prior art fails to teach d-q control strategy including "current-source drives'' for an electrostatic motor. (Applicant’s Remarks filed on 1/26/2021, pages 15 and 16). 
Examiner does not agree with Applicant’s above argument that prior art does not disclose "current-source drives'' because Petrowsky et al. specifically disclosed, “In some embodiments, the electrostatic machine can further include a current sourced inverter that is configured to convert direct current power into alternating current power via a plurality of switches. The current sourced inverter is configured to provide the alternating current power across the rotor electrode and the stator electrode [0008]. Thus contrary to Applicant’s argument (Applicant’s 
Furthermore, one of ordinary skill in the art would have known that a voltage source can be converted to an equivalent current source and vice-versa (see attached Norton-Thevenin conversion article from Wikipedia).
Applicant’s argument regarding Kitanaka and Lamsahel describe electromagnetic and not electrostatic motors is not convincing because Kitanaka and Lamsahel discloses d-q control strategy for an ECM motor and one of ordinary skill in the art would readily apply the d-q control strategy to an electronically commutated motor (ECM) in the electrostatic motor disclosed by Petrowsky. See MPEP 2143. I. Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


2.6	DOUBLE PATENTING REJECTION

Statutory Double Patenting 
Claims 21, 22, 27, 28, 30-38 and 40 of the instant Reissue Application  were rejected under the judicially created doctrine of double patenting as being directed to the same invention as that set forth in claim 1, 1, 7,  8, 10-18 and 20 respectively of United States Patent No. 9,960,719 B1.
Regarding the above double patenting rejection, Applicant argued that claim 1 of the 9,960,719 patent, requires an inductance to "regulate current to the stator electrodes,'' and this limitation has been omitted in claim 21 of the instant reissue application as it does not require an inductance. For this reason, Applicant argued that a statutory double patenting rejection would not be proper for these two claims. (Applicant’s Remarks filed on 1/26/2021, pages 16 and 17). 
Applicant’s above argument is convincing, therefore the Examiner withdraws the above Statutory Double Patenting rejection2. 
Obvious-type Double Patenting 
Regarding claims 23 and 24 of the instant Reissue Application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,960,719 
3.0	CLAIM REJECTION 35 U.S.C. 251 

3.1 	Defective Declaration

Claims 21-40 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the reissue Declaration is set forth in the discussion above in this Office action.  
3.2	Recapture
Claims 21, and 27-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously 
During prosecution of the original application (“the ‘347 application”), the application had claims directed to “variable speed drive” including a “a set of current-source drives adapted to connect to the multiple stator electrodes”. (See the ‘347 application claim 1, filed 3/08/2017).
Applicant in the amendment submitted on 12/05/2017, amended claim 1 by reciting, 
“a set of current-source drives adapted to connect to the multiple stator electrodes wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”.
Clearly, Applicant introduced limitations (see underlined) related to “current-source drives…. wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.”
Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The "original application" includes the patent family’s entire prosecution history (see Fig. below). MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010). Each limitation of the patent claims, which is omitted or broadened in the reissue claim, must be reviewed for this determination. 

    PNG
    media_image4.png
    351
    317
    media_image4.png
    Greyscale

Fig. Patent family’s entire prosecution history

MPEP in 1412.02 states:
In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three-step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule. 

In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test. 

Examiner applies the three-step process as follows:

Step (1)
In the instant application, the applicant broadened original patent claim 1 by omitting a limitation “wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.”
Therefore step (1) is satisfied. 

Step (2)
With respect to the second step of recapture determination and the question that whether applicant surrendered any subject matter MPEP states: 
“[i]t is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” (Id., at 1412.02, II.B.1.)  

The Examiner notes that during the prosecution of the ‘347 application besides amending claim 1 as discussed above, Applicant argued that the prior art, Kitanaka neither teaches nor described current source drives that provides "a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”, (See prosecution of ‘347 application, Applicant Arguments/Remarks made in an amendment filed on 12/05/2017).
As indicated by the Applicant’s amendment and arguments noted above, The Examiner determines that the broader aspects of the reissue claims relate to subject matter surrendered in set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes”.
Therefore, step (2) is satisfied. 

Step (3)
With respect to the third step of the recapture determination and the question that whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule, MPEP states:
“In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated that to avoid the recapture rule "the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured." Id. at 1361, 98 USPQ2d at 1644. Under this third step, it must be determined if there is entire or substantial recapture of the surrendered subject matter because there is no or insufficient material narrowing to avoid the recapture rule.” (Id., at 1412.02, II.C.)

The Examiner determines that the claim limitation related to “set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes” has been entirely eliminated from claim 21 in the reissue application and the claim has not been materially narrowed in any way in the reissue Application.
Examiner determines there is no material narrowing of the claim to avoid the recapture rule. Accordingly, step (3) is satisfied.
The examiner thus considers that claims 21, and 27-40 are recapturing subject matter that was previously surrendered and for that matter, claims 21, and 27-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.
4.0	CLAIM OBJECTIONS

	Presentation of cancelled claims 1-20 in the reissue Application are objected to for improper marking, because patent claims or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. See MPEP 1453 37 CFR 1.173. (b) (2).

5.0	CLAIM REJECTION 35 U.S.C. 112 2nd Paragraph 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  21, 27-31, and 36-39, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “d-q vector” recited in claims 21, 27-31 is indefinite because it fails to define what the d-q vector is, for example, the d-q vector does not define whether it is a d-q voltage vector or d-q current vector or something else between the d- and q-motor axes. 
Claims 29, 38, and 39 recites the limitation “the desired d-q voltage vector” in the formula for [Symbol font/0x67]max.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation “the desired d-q current vector” in the method of claim 36.  There is insufficient antecedent basis for this limitation in the claim.
6.0	CLAIM REJECTION 35 U.S.C. 102/103 


A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.1	Chretien, Gabriel (cl. 21, 27, 28, 32-34, 36-38, 40)

Claims 21, 27, 28, 32-34, 36-38 and 40 are rejected under 35 U.S.C. 102 as anticipated by Chretien et al. (US 2014/0265956) or, in the alternative, under 35 U.S.C. 103 as obvious over Chretien et al. and Gabriel et al.  (US 4,754,185). 

21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor) [0031] [0032].
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have  stator and rotor with multiple stator and rotor electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor 
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electrostatic motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Gabriel et al. to effect rotational movement of the rotor.

a set of current--source drives adapted to connect to the multiple stator electrodes;
Chretien et al. discloses generating a real-time current demand signal using the estimated torque value [0005].
To the extent that Chretien et al. may not specifically disclose a set of current--source drives, it is known to one of ordinary skill in the art that a voltage source can be converted to an 3 theorem from Wikipedia, the free encyclopedia).

a rotor position determination system;
Chretien et al. discloses rotor position determination system (SENSORLESS POSITION SENSOR) (Fig. 5)

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
a, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. (Fig. 5).

an input for receiving the desired d-q vector;
Chretien et al. discloses input for receiving the desired d-q vector (Id*, Iq*). (Fig. 5).

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].
27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.


    PNG
    media_image5.png
    584
    845
    media_image5.png
    Greyscale


Chretien et al. Fig. 5.

Chretien et al. (US 2014/0265956) and Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 21 as set forth above.
Chretien et al.  disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from 

28. (new) The variable speed drive of claim 27 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes as a function of coupling capacitance between a rotor terminal and a stator terminal and a coupling capacitance between two stator terminals.
Chretien et al. (US 2014/0265956) discloses all of the limitations of claim 27 as set forth above.
Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on Torque/Current demand to control current applied to the stator electrodes (Fig. 5).[0039].
Gabriel et al.  (US 4,754,185) teaches capacitive coupling from the stator lands is used to energize rotor lands.
Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to select an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance.

32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.
Chretien et al. (US 2014/0265956) and Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 21 as set forth above.


33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 21 as set forth above.
Chretien et al. disclosed three phase AC motor wherein the stator inherently includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
To the extent that Chretien et al. may not disclose in the three phase AC motor wherein the stator inherently includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal it is obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches three phase electrostatic motor wherein stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal (Fig. 17, Fig. 23).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Chretien et al. by providing electrostatic motor having a stator with three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal 

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Chretien et al. (US 2014/0265956) alone or in combination with Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 21 as set forth above.
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have a stator and rotor with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0032].
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 9, Fig. 23, Fig. 24).
 produce a large electric field across a pair of electrodes (e.g., stator plates and rotor plates) to generate sufficient torque for practical applications (Petrowsky [0035]).

36. (new) A method of providing variable speed control of an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, comprising the steps of:
Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor).
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have a stator and rotor with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0032].
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Gabriel et al.  (US 4,754,185).
Gabriel et al.  (US 4,754,185) teaches electrostatic motor having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating 
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electrostatic motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Gabriel et al.  to effect rotational movement of the rotor.

providing a set of current-source drives for providing current to the stator electrodes;
Chretien et al. discloses providing a set of current-source drives (Inverter 108) for providing current to the stator electrodes of the motor 112 (Fig. 1). Chretien discloses generating a real-time current demand signal using the estimated torque value, the real-time current demand signal compensating the motor controller to produce a substantially constant average motor output torque over a wide speed range [0005].

receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d--q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. 


receiving a desired d-q vector and comparing it to the measured d-q vector to produce an error vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 
	
transforming the error vector to produce a set of outputs provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].

37. (new) The method of claim 36 further including the step of generating the desired d-q current vector based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes.
Chretien et al. (US 2014/0265956) alone or in combination with Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 36 as set forth above.
Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes (Fig. 5).[0039].

38. (new) The method of claim 37 wherein the desired d-q voltage vector has an angle between the d- and q- motor axes that is a function of coupling capacitance between a rotor electrode and a stator electrode and a coupling capacitance between two stator electrodes.
Chretien et al. (US 2014/0265956) alone or in combination with Gabriel et al.  (US 4,754,185), discloses all of the limitations of claim 37 as set forth above.
	Chretien et al. discloses desired d-q vector (Id*, Iq*) based on the desired torque. Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance.

40. (new) The method of claim 36 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on the stator or rotor.

Chretien et al. discloses position detection system comprising Sensorless Position Estimation (Fig. 5).
7.0	CLAIM REJECTIONS - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.1	Kitanaka, Petrowsky, Lamsahel (cl. 21, 27, 32, 34, 35)

Claim 21, 27, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663) and Lamsahel (US 2015/0130381).

21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having mult1pie rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Kitanaka discloses variable speed drive for a motor (6) having a stator and rotor (Fig. 1).

a set of current--source drives adapted to connect to the multiple stator electrodes;


a rotor position determination system;
Kitanaka closes rotor position (7) determination system [0052] (Fig. 1).

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0056]. 

an input for receiving the desired d-q vector;
Kitanaka discloses input (id*, iq *) for receiving the desired d-q vector [0056].

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
Kitanaka discloses a comparison circuit (id/iq subtractors) providing an error vector (did, diq) based on the measured d-q vector and desired d-q vector [0056].

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Kitanaka discloses ABC-dq transformation circuit (90) receiving a position signal (8) from the rotor position detector and measures of outputs of the current-source drives to develop
a measured d-q vector (id, iq) [0058]. 
Kitanaka does not specifically disclose electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Petrowsky et al. (US 2016/0099663) discloses electrostatic motor of a type having a stator with multiple stator electrodes (stator plates 200) adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes (rotor plates 100) providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces [0033] [0034] [0035] (Fig. 1). Petrowsky et al. also disclosed current source drive (current sourced inverter CSI) that can maintain a constant current output to a load, such as an electrostatic machine [0059] (see for example, Fig. 9E).
Lamsahel (US 2015/0130381) discloses method and device for controlling multi-phase rotating electric machine and teaches that by transforming the state variables of the electric motor into the d, q coordinate system the differential equations that describe the dynamic behavior of the electric motor are simplified [0042].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor 

27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque (torque command T*) and speed to control current applied to the stator electrodes [0055] [0056] (Fig. 1).

32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.

Kitanaka discloses position detection system 7 (resolver) is selected from the group consisting of a position encoder for detecting rotor machine angle [Symbol font/0x4A]m [0052] (Fig. 1).

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
Kitanaka and Lamsahel does not disclose rotor having multiple rotor electrodes.
Petrowsky et al. discloses electrostatic motor 1170 receiving output from the current-source drives CSI 1160 with rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 8, 11B). [0033] [0039] [0074].
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor with a rotor having multiple rotor electrodes disclosed by Petrowsky et al. to produce a large electric field across a pair of electrodes (e.g., stator plates and rotor plates) to generate sufficient torque for practical applications (Petrowsky. [0035]).

35. (new) The variable speed drive of claim 34 further including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 34 as set forth above.
Kitanaka and Lamsahel does not disclose insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
	Petrowsky discloses insulating f1uid contained to be present between the stator electrodes and rotor electrodes so that and a high electric field can be maintained without arcing between the electrodes. [0035].
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka and Lamsahel by providing electrostatic motor including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes disclosed by Petrowsky so that and a high electric field can be maintained without arcing between the electrodes.

7.2	Kitanaka, Petrowsky, Lamsahel, Wang (cl. 22)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381) and Wang (US 8,619,447).

22. (new)   The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
	Kitanaka discloses current-source drives provide a set of electrical switches (inverter 2 has switches, “switching element provided in an inverter”) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0004] [0015].
Kitanaka does not specifically disclose current source implemented by an inductance.
Petrowsky discloses current-source drives (three-phase CSI) provide a set of electrical switches in series with a current source implemented by an inductance 920 serving to regulate current to the stator electrodes of 3ph electrostatic machine 915 (Fig. 9A) [0061].
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes Vg (Fig. 3).

    PNG
    media_image6.png
    540
    821
    media_image6.png
    Greyscale

Wang. Fig. 3

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source implemented by an inductance disclosed by to regulate current to the stator electrodes for generating a maximum torque at a certain current.

7.3	Kitanaka, Petrowsky, Lamsahel, Wang, Satou (cl. 23)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447) and Satou (US 2016/0181954).

23. (new) The variable speed drive of claim 22 wherein the current-source drives include a multi-phase H-bridge of electrical switches receiving current from an inductance operating to regulate current flow.
Kitanaka, Petrowsky, Lamsahel, and Wang discloses all of the limitations of claim 22 as set forth above.
Kitanaka does not disclose electrical switches receiving current from an inductance to regulate current flow.
Wang discloses electrical switches receiving current from an inductance (310, 318) to regulate current to the stator electrodes (Fig. 3).
Kitanaka and Wang does not disclose multi-phase H-bridge.
Petrowsky discloses current-source drives (three-phase CSI)  include a multi-phase bridge of electrical switches 910 receiving current from an inductance 920 operating to regulate current flow (Fig. 9A) [0061].


Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka by adding current source implemented by an inductance disclosed by Wang and Petrowsky to regulate current to the stator electrodes of electrostatic machine for generating a maximum torque at a certain current. It would have been obvious to modify the converter disclosed by Kitanaka and Wang by using a multi-phase H-bridge circuit disclosed by Satou for a power converter to regulate current to the stator electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use H-bridge inverter, since it has been held to be within the general skill of a worker in the art to select a known material/device on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

7.4	Kitanaka, Petrowsky, Lamsahel, Wang, Escobar (cl. 24)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447), and Escobar et al. (US 2009/0102436).

24. (new) The variable speed drive of claim 22 wherein the current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances operating to regulate current flow to respective stator plates.
Kitanaka, Petrowsky, Lamsahel, and Wang discloses all of the limitations of claim 22 as set forth above.

Petrowsky discloses current-source drive is multiphase bridge of electrical switches and includes current to three inductances 1196 operating to regulate current flow to respective stator plates of electrostatic machines (Fig. 11C) [0076][0077].
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel, and Wang, by adding multiphase H-bridge of electrical switches includes current to three inductances operating to regulate current flow to respective stator plates (nonlinear load 113) disclosed by Escobar for regulating the current supplied to a non-linear load, for example an electrical motor.


    PNG
    media_image7.png
    763
    612
    media_image7.png
    Greyscale

	
7.5	Kitanaka, Petrowsky, Lamsahel, Wang, Liu (cl. 25, 26)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Wang (US 8,619,447), and Liu et al. (US 8,711,585 B2).
25. (new) The variable speed drive of claim 22 wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.

Kitanaka, Petrowsky, Lamsahel and Wang does not disclose electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Liu et al. (US 8,711,585 B2) discloses power conversion system comprising electrical switches (“active switches on low voltage side (LVS) 120”) providing current to a multiphase transformer system (110) providing a current regulating inductance and for providing galvanic isolation between high voltage side and low voltage side (col. 1, lines 25-26, col. 4, lines 19-32)) (Fig. 1).

    PNG
    media_image8.png
    380
    872
    media_image8.png
    Greyscale

Liu. Fig. 1

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Wang by providing a multiphase transformer system disclosed by Liu et al. for providing current regulating inductance and galvanic isolation between high voltage side and low voltage side.

26. (new) The variable speed drive of claim 25 wherein the current-source drive provides for a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Kitanaka, Wang, Lamsahel, Wang and Liu discloses all of the limitations of claim 25 as set forth above.
Kitanaka, Lamsahel and Wang does not disclose a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Petrowsky disclosed controller controlling switching the electrical switches of the current source drive according to a sensed current output and sensed voltage output [0118].
Liu et al. (US 8,711,585 B2) discloses power conversion system including controller 400 controlling switching the electrical switches of the multiphase bridge according to a sensed current output Ifc (470) and sensed voltage output Vdc (425) of the multiphase transformer (Fig.  4). It is noted the sensed current Ifc is proportional to the output current ia supplied to the load 450.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Wang by providing a multiphase transformer system disclosed by Liu et al. and controller controlling switching the electrical switches of the multiphase bridge according to a sensed current output and sensed voltage output of the multiphase transformer disclosed by Liu for controlling the current suppled to a load (motor) by reducing disturbance introduced by inverter load (H-Bridge). 
7.6	Kitanaka, Petrowsky, Lamsahel, Yuki (cl. 30, 31)

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), and Yuki et al. (US 5,959,430).
30. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (each ±5%).
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Kitanaka, Petrowsky and Lamsahel does not specifically disclose input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π.
Yuki et al. (US 5,959,430) discloses vector control unit for controlling a vector on a dq-axis rotatory coordinate system wherein the input circuit selects an angle [Symbol font/0x4A]v for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (Fig. 12).   
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, and Lamsahel to select an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π disclosed by Yuki since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

31. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of  π /4, - π /4, 3 π /4, -3 π/4 ( each ±5%). 
Kitanaka, Petrowsky and Lamsahel, discloses all of the limitations of claim 21 as set forth above.
Yuki et al. (US 5959430) discloses vector control unit for controlling a vector on a dq-axis rotatory coordinate system wherein the input circuit selects an angle [Symbol font/0x4A]v for the desired d-q vector between the d- and q- motor axes from the group consisting of 0 and π (Fig. 12).   
Kitanaka, Petrowsky, Lamsahel and Yuki does not specifically disclose  input circuit selects an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting π /4, - π /4, 3 π /4, -3 π/4.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel and Yuki to select an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes from the group consisting of π /4, - π /4, 3 π /4, -3 π/4 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

7.7	Kitanaka, Petrowsky, Lamsahel, Brown, Gabriel (cl. 33, 34)

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka (US 2011/0062908) in view of Petrowsky et al. (US 2016/0099663), Lamsahel (US 2015/0130381), Brown (US 1,974,483) and Gabriel et al.  (US 4,754,185).
33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Kitanaka, Petrowsky, and Lamsahel discloses all of the limitations of claim 21 as set forth above.
Kitanaka, and Lamsahel did not specifically disclose stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Petrowsky et al. disclosed current source drive (CSI) providing 3 phase output each phase separated by 120º to stator electrodes of the electrostatic motor wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis (corresponding to 3 phase supply), the electrodes of each set joined electrically to a common terminal (see for example Fig. 3C, 11B, 11C).
Brown (US 1,974,483) discloses stator includes three electrically independent sets of electrodes (C, D) in equal angles about the axis, the electrodes (C, D) of each set joined electrically to a common terminal (Fig. 7).

    PNG
    media_image9.png
    431
    505
    media_image9.png
    Greyscale

Brown. Fig. 7
Additionally, Gabriel et al.  (US 4,754,185) teaches three phase electrostatic motor wherein stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal (Fig. 17, Fig. 23).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify alternative current motor disclosed by Kitanaka as modified by Petrowsky, Lamsahel by providing electrostatic motor having a stator with three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal disclosed by Petrowsky, Brown and Gabriel for generating intense electrostatic field resulting in forces for the rotational movement of a rotor with respect to stator.

7.8	Chretien, Gabriel, Wang (cl. 22)


Claim 22 is rejected under 35 U.S.C. 103 as obvious over Chretien et al.  and Wang (US 8,619,447) or Chretien et al., Gabriel et al.  (US 4,754,185) and Wang (US 8,619,447).

22. (new)   The variable speed drive of claim 21 wherein the current-source drives provide a set of electrical switches in series with a current source implemented by an inductance serving to regulate current to the stator electrodes.
Chretien alone or in combination with Gabriel discloses all of the limitations of claim 21 as set forth above.
	Chretien discloses current-source drives provide a set of electrical switches (inverter 108 has switches) [0015] to regulate current to the stator electrodes for generating a maximum torque at a certain current [0039].
Chretien does not specifically disclose current source implemented by an inductance.
Wang (US 8,619,447) discloses the current-source drives provide a set of electrical switches (311, 312, 313…) in series with a current source implemented by an inductance (310, 318) serving to regulate current to the stator electrodes (Fig. 3).

    PNG
    media_image6.png
    540
    821
    media_image6.png
    Greyscale

Wang. Fig. 3
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current.

7.9	Chretien, Gabriel, Wang, Satou (cl. 23)

Claim 23 is rejected under 35 U.S.C. 103 as obvious over Chretien et al., Wang (US 8,619,447) and Satou (US 2016/0181954) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Satou (US 2016/0181954).
23. (new) The variable speed drive of claim 22 wherein the current-source drives include a multi-phase H-bridge of electrical switches receiving current from an inductance operating to regulate current flow.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.

Chretien, Gabriel, and Wang does not disclose multi-phase H-bridge.
Satou (US 2016/0181954) teaches motor control apparatus wherein multi-phase H-bridge circuit is used as a power converter 60 to regulate current to the stator electrodes. [0109] (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by adding current source implemented by an inductance disclosed by Wang to regulate current to the stator electrodes for generating a maximum torque at a certain current. It would have been obvious to modify the converter disclosed by Kitanaka and Wang by using a multi-phase H-bridge circuit disclosed by Satou for a power converter to regulate current to the stator electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use H-bridge inverter, since it has been held to be within the general skill of a worker in the art to select a known material/device on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

7.10	Chretien, Gabriel, Wang, Escobar (cl. 24)

Claim 24 is rejected under 35 U.S.C. 103 as obvious over Chretien et al., Wang (US 8,619,447) and Escobar et al. (US 2009/0102436) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Escobar et al. (US 2009/0102436).
24. (new) The variable speed drive of claim 22 wherein the current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances operating to regulate current flow to respective stator plates.

Chretien, Gabriel, and Wang dos not disclose multiphase H-bridge of electrical switches includes current to three inductances.
Escobar et al. (US 2009/0102436) discloses current-source drive is a multiphase H-bridge of electrical switches and includes current to three inductances (114, 115, 116) operating to regulate current flow to respective stator plates (nonlinear load 113) (Abstract) (Fig. 1).
	
    PNG
    media_image7.png
    763
    612
    media_image7.png
    Greyscale




7.11	Chretien, Gabriel, Wang, Liu (cl. 25, 26)

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chretien et al., Wang (US 8,619,447) and Liu et al. (US 8,711,585 B2) or Chretien et al., Gabriel et al.  (US 4,754,185), Wang (US 8,619,447) and Liu et al. (US 8,711,585 B2).

25. (new) The variable speed drive of claim 22 wherein the current-source drive includes a multiphase H-bridge of electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Chretien, Gabriel, and Wang discloses all of the limitations of claim 22 as set forth above.
Chretien, Gabriel, and Wang does not disclose electrical switches providing current to a multiphase transformer system providing a current regulating inductance.
Liu et al. (US 8,711,585 B2) discloses power conversion system comprising electrical switches (“active switches on low voltage side (LVS) 120”) providing current to a multiphase transformer system (110) providing a current regulating inductance and for providing galvanic 

    PNG
    media_image8.png
    380
    872
    media_image8.png
    Greyscale

Liu. Fig. 1
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by providing a multiphase transformer system disclosed by Liu et al. for providing galvanic isolation between high voltage side and low voltage side.

26. (new) The variable speed drive of claim 25 wherein the current-source drive provides for a controller controlling switching the electrical switches of the multiphase H-bridge according to a sensed current output and sensed voltage output of the multiphase transformer.
Chretien, Gabriel, Wang and Liu discloses all of the limitations of claim 25 as set forth above.

Liu et al. (US 8,711,585 B2) discloses power conversion system including controller 400 controlling switching the electrical switches of the multiphase bridge according to a sensed current output Ifc (470) and sensed voltage output Vdc (425) of the multiphase transformer (Fig.  4). It is noted the sensed current Ifc is proportional to the output current ia supplied to the load 450.
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive of an alternative current motor disclosed by Chretien, Gabriel, and Wang by providing a multiphase transformer system disclosed by Liu et al. and controller controlling switching the electrical switches of the multiphase bridge according to a sensed current output and sensed voltage output of the multiphase transformer disclosed by Liu for controlling the current suppled to a load (motor) by reducing disturbance introduced by inverter load (H-Bridge). 

7.12	Chretien, Gabriel, Ferris (cl. 29, 39)

Claims 29 and 39 are rejected under 35 U.S.C. 103 as obvious over Chretien et al.  and Ferriss et al. (US 3,951,000) or Chretien et al.  Gabriel et al.  (US 4,754,185) and Ferriss et al. (US 3,951,000).

29. (new) The variable speed drive of claim 21 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image10.png
    111
    560
    media_image10.png
    Greyscale


where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfm1 is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-).
Csfm1 is the magnitude of the capacitance whose product with applied field voltage vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Csm2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 21 as set forth above.
Although Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose input circuit selects an angle for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image10.png
    111
    560
    media_image10.png
    Greyscale


Ferris et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                        
                            
                                
                                    d
                                    U
                                
                                
                                    d
                                    θ
                                
                            
                        
                    
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferris teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max  as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.


39. (new) The method of claim 38 wherein the torque input circuit selects an angle for the desired d-q voltage vector between the d- and q- motor axes according to a formula:
where:
[Symbol font/0x67]max is an optimum angle magnitude between the desired d-q voltage vector and the q-axis, normally a constant value for steady-state motor operation;
Vfr is the magnitude of the rotor excitation voltage
Vs is the magnitude of the stator excitation voltage
Csfml is the magnitude of the fundamental of the coupling capacitance between any one of the stator terminals (a, b, c) to any one of the rotor terminals (Vf+ or Vf-)
Csfml is the magnitude of the capacitance whose product with applied field voltage Vfr results in rotor charge for fundamental frequency torque production;
Csm2 is the magnitude of the second harmonic of the coupling capacitance between any two stator terminals (a-b, b-c, c-a);
Css2 is a magnitude of a second harmonic of a self-capacitance of any one of the stator terminals.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 38 as set forth above.
Although Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) it does not specifically disclose an angle [Symbol font/0x67]max for the desired d-q vector between the d- and q- motor axes according to a formula:

    PNG
    media_image10.png
    111
    560
    media_image10.png
    Greyscale


Ferris et al disclosed the energy stored in the gap of electrostatic motor is,
U = ½ CV2
The Torque (T) developed is:
T = N                        
                            
                                
                                    d
                                    U
                                
                                
                                    d
                                    θ
                                
                            
                        
                    
Where,
V = voltage across the gap
C = capacitance across the gap
Θ = angle
N = number of electrodes

Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max according to the claimed formula since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifically, Ferris teaches the torque T developed by an electrostatic motor depends upon the angle Θ, voltage V, and the capacitance C. Therefore it would have obvious to one of ordinary skill in the art to select an angle [Symbol font/0x67]max  as a function of the variables: voltage V, and the capacitance C, according to the claimed formula so as to maximize the torque T developed by the electrostatic motor.

7.13	Chretien, Gabriel, Petrowsky (cl. 35)

Claim 35 is rejected under 35 U.S.C. 103 as obvious over Chretien et al. and Ferriss et al. (US 3,951,000) or Chretien et al. (US 2014/0265956), Gabriel et al.  (US 4,754,185), Wang and Ferriss et al. (US 3,951,000)

35. (new) The variable speed drive of claim 34 further including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes.
Chretien et al. alone or in combination with Gabriel discloses all of the limitations of claim 34 as set forth above.
Chretien et al. and Gabriel does not disclose insulating fluid contained to be present between the stator electrodes and rotor electrodes.
	Petrowsky discloses insulating f1uid contained to be present between the stator electrodes and rotor electrodes so that and a high electric field can be maintained without arcing between the electrodes. [0035].
	Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify electrostatic motor disclosed by Chretien et al. and Gabriel by providing electrostatic motor including an insulating f1uid contained to be present between the stator electrodes and rotor electrodes disclosed by Petrowsky so that and a high electric field can be maintained without arcing between the electrodes.

7.14	Chretien, Chelukhin (cl. 21, 27, 28, 32-34, 36-38, 40)

Claims 21, 21, 27, 28, 32-34, 36-38, and 40 are rejected under 35 U.S.C. 103 as obvious over Chretien et al. alone or Chretien et al. and Chelukhin (SU 952073, English Translation).
21. (new) A variable speed drive for an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric fie1d vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, the variable speed drive comprising:
Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor) [0031] [0032].
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have  stator and rotor with multiple stator and rotor electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces. 
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Chelukhin.
 Chelukhin teaches electrostatic motor having stator 1 with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and rotor electrode 2 providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 1) (Chelukhin, English Translation).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electrostatic motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field 

a set of current--source drives adapted to connect to the multiple stator electrodes;
Chretien et al. discloses generating a real-time current demand signal using the estimated torque value [0005].
To the extent that Chretien et al. may not specifically disclose a set of current-source drives, it is known to one of ordinary skill in the art that a voltage source can be converted to an equivalent current source and vice versa according to Norton and Thévenin equivalents respectively. (See Thévenin’s4 theorem from Wikipedia, the free encyclopedia).
Additionally, Chelukhin teaches a current source drive (constant current source 5) for electrostatic motor (Fig. 1, and Chelukhin English Translation, Description page 1 and 2).



    PNG
    media_image11.png
    310
    451
    media_image11.png
    Greyscale

Chelukhin. Fig. 1
a rotor position determination system;
Chretien et al. discloses rotor position determination system (SENSORLESS POSITION SENSOR) (Fig. 5).
Chelukhin also discloses rotor position determination system 3 (rotor angle sensor) (Fig. 1).

an ABC-dq transformation circuit receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d-q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. (Fig. 5).

an input for receiving the desired d-q vector;
Chretien et al. discloses input for receiving the desired d-q vector (Id*, Iq*). (Fig. 5).

a comparison circuit providing an error vector based on the measured d-q vector and desired d-q vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 

a dq-ABC transformation circuit receiving the position signal and providing an output based on the error vector to develop a set of electrode signals provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].

27. (new) The variable speed drive of claim 21 further including an input circuit generating the desired d-q vector based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes.
Chretien et al. (US 2014/0265956) and Chelukhin discloses all of the limitations of claim 21 as set forth above.
Chretien et al. disclosed input circuit generating the desired d-q vector (d-axis current command id* and a q-axis current command iq*) based on a received command selected from the group of commands of torque and speed to control current applied to the stator electrodes [0035] (Fig. 5).

    PNG
    media_image5.png
    584
    845
    media_image5.png
    Greyscale


Chretien et al. Fig. 5.

28. (new) The variable speed drive of claim 27 wherein the input circuit selects an angle for the desired d-q vector between the d- and q- motor axes as a function of coupling capacitance between a rotor terminal and a stator terminal and a coupling capacitance between two stator terminals.
Chretien et al. (US 2014/0265956) and Chelukhin discloses all of the limitations of claim 27 as set forth above.
Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on Torque/Current demand to control current applied to the stator electrodes (Fig. 5).[0039].
Chelukhin teaches capacitance between a rotor terminal and a stator terminal and a coupling capacitance between two stator terminals (Fig. 1). Chelukhin a change in the stator-rotor capacitance from the angle of rotation of the rotor (Chelukhin, English Translation, page 2, lines 5 and 6).
Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance for controlling the torque developed by electrostatic motor.

32. (new) The variable speed drive of claim 21 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on either the stator or rotor.
Chretien et al. (US 2014/0265956) and Chelukhin discloses all of the limitations of claim 21 as set forth above.

Chelukhin also discloses rotor position determination system 3 (“rotor angle sensor 3 is fixed on the rotor axis”) (Fig. 1).

33. (new) The variable speed drive of claim 21 wherein the stator includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.
Chretien et al. alone or in combination with Chelukhin discloses all of the limitations of claim 21 as set forth above.
Chretien et al. disclosed three phase AC motor wherein the stator inherently includes three electrically independent sets of electrodes in equal angles about the axis, the electrodes of each set joined electrically to a common terminal.

34. (new) The variable speed drive of claim 21 further including an electrostatic motor of a type having a stator with multiple stator electrodes receiving output from the current-source drives and adapted to generate a rotating stator electric field vector about the axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces.
Chretien et al. (US 2014/0265956) alone or in combination with Chelukhin, discloses all of the limitations of claim 21 as set forth above.

To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Chelukhin.
 Chelukhin teaches electrostatic motor having a stator and rotor electrodes generating rotating electric field primarily by electrostatic forces rather than magnetic forces (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to modify the variable speed drive disclosed by Chretien by providing electrostatic motor with stator and a rotor electrodes disclosed by Chelukhin for generating rotating electric field primarily by electrostatic forces rather than magnetic forces. 

36. (new) A method of providing variable speed control of an electrostatic motor of a type having a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces, comprising the steps of:
Chretien et al. (US 2014/0265956) discloses methods and systems for controlling an electrostatic motor (capacitance motor).
Electrostatic motor (capacitance motor) disclosed by Chretien et al. inherently have  stator and rotor with multiple stator electrodes adapted to generate rotating stator electric field 
To the extent that Chretien et al. may not disclose a stator and rotor having multiple stator and rotor electrodes respectively it would have been obvious over Chelukhin.
Chelukhin teaches electrostatic motor having stator 1 with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor 2 having multiple rotor electrodes providing a rotor electric field interacting with the rotating stator electric field causing rotation of the rotor primarily by electrostatic forces rather than magnetic forces (Fig. 1).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electrostatic motor disclosed by Chretien et al. a stator with multiple stator electrodes adapted to generate a rotating stator electric field vector about an axis and a rotor having multiple rotor electrodes providing a rotor electric field interacting with the rotating electric field primarily by electrostatic forces rather than magnetic forces disclosed by Chelukhin to effect rotational movement of the rotor.

providing a set of current-source drives for providing current to the stator electrodes;
Chretien et al. discloses providing a set of current-source drives (Inverter 108) for providing current to the stator electrodes of the motor 112 (Fig. 1). Chretien discloses generating a real-time current demand signal using the estimated torque value, the real-time current demand 
To the extent that Chretien et al. may not specifically disclose a set of current-source drives, it is known to one of ordinary skill in the art that a voltage source can be converted to an equivalent current source and vice versa according to Norton and Thévenin equivalent respectively. (See Thévenin’s5 theorem from Wikipedia, the free encyclopedia).
Additionally, Chelukhin teaches a current source drive (constant current source 5) for electrostatic motor (Fig. 1, and English Translation, Description pages 1 and 2).
Before the filing date of the claimed invention was made it would have been obvious to one of ordinary skill in the art to have provided in the electronic circuit disclosed by Chretien et al. a set of current source drives disclosed by Chelukhin to control the power and speed of rotation of the electrostatic motor.


    PNG
    media_image11.png
    310
    451
    media_image11.png
    Greyscale

Chelukhin. Fig. 1
receiving a position signal from the rotor position detector and measures of outputs of the current-source drives to develop a measured d--q vector;
Chretien et al. discloses receiving a position signal from the rotor position detector and current measurements Ia, Ib, and Ic are converted to a d-q reference frame by d-q conversion module 602 to obtain a d-axis current (Id) and q-axis current  (Iq) [0035]. 
Chretien et al. discloses the proposed algorithms permit controlling the average torque production of the machine through real time adjustments to the transient d and/or q current trajectories [0024]. Chretien et al. also discloses the algorithm is also valid if the drive is getting the information on the rotor position from sensors [0038].

receiving a desired d-q vector and comparing it to the measured d-q vector to produce an error vector; and
Chretien et al. discloses receiving a desired d-q vector (Id*, Iq*) and comparing it to the measured d-q vector (Id, Iq) to produce an error vector (Id_err, Iq_err) (Fig. 5). 
	
transforming the error vector to produce a set of outputs provided to the current-source drives for driving the stator electrodes.
Chretien et al. discloses transforming the error vector (Id_err, Iq_err) to produce a set of outputs provided by the a-b-c conversion module 608 (dq [Symbol font/0xAE]abc) to the current-source drives for driving the stator electrodes (Fig. 5, Fig. 9).
Chretien et al. discloses to control current flowing to electric motor 102, controller 106 estimates 1054 a torque generated in the electric motor using the received measurement of the instantaneous motor current value and generates 1056 a real-time current demand signal using the estimated torque value.  The real-time current demand signal compensates the motor controller to produce a substantially constant average motor output torque [0050] [0051].

37. (new) The method of claim 36 further including the step of generating the desired d-q current vector based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes.
Chretien et al. (US 2014/0265956) alone or in combination with Chelukhin, discloses all of the limitations of claim 36 as set forth above.
Chretien et al. (US 2014/0265956) discloses generating the desired d-q current vector (Id*  Iq*)  based on a received command selected from commands selected from the group consisting of torque and speed to control current applied to the stator electrodes (Fig. 5).[0039].

38. (new) The method of claim 37 wherein the desired d-q voltage vector has an angle between the d- and q- motor axes that is a function of coupling capacitance between a rotor electrode and a stator electrode and a coupling capacitance between two stator electrodes.

	Chretien et al. discloses desired d-q vector (Id*, Iq*) based on the desired torque. Since it is known that the torque developed by electrostatic motor is a function of the capacitance it would have been obvious to one of ordinary skill in the art to provide an angle of the d-q voltage vector between the d- and q- motor axes as a function of the capacitance.

40. (new) The method of claim 36 wherein the position detection system is selected from the group consisting of a position encoder, an MMF sensor, and a saliency or MMF tracking sensor using injected high-frequency current on the stator or rotor.
Chretien et al. (US 2014/0265956) alone or in combination with Chelukhin discloses all of the limitations of claim 36 as set forth above.
Chretien et al. discloses position detection system comprising Sensorless Position Estimation (Fig. 5).
Chelukhin also discloses position detection system is selected from the group consisting of a position encoder (rotor angle sensor 3 is fixed on the rotor axis) (Fig. 1).
8.0	CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson (US 2014/0175941) published 6/26/2014 discloses Variable Capacitive Electrostatic Machinery.
Audren et al. (FR 2,241,385) describe constant current source in electrostatic motor.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-2227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANJAN K DEB/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/FRED O FERRIS III/            Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                   
/H.B.P/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image1.png
    108
    124
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    214
    276
    media_image2.png
    Greyscale

        2 However, if Applicant adds the omitted limitation to claim 21 to overcome the Recapture rejection it may be subject to statutory double patenting.
        
        3 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image1.png
    108
    124
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    214
    276
    media_image2.png
    Greyscale

        4 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image1.png
    108
    124
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    214
    276
    media_image2.png
    Greyscale

        5 A Norton equivalent circuit is related to the Thévenin equivalent by, 
        
        
        
    PNG
    media_image1.png
    108
    124
    media_image1.png
    Greyscale

        
    PNG
    media_image2.png
    214
    276
    media_image2.png
    Greyscale